DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2021 has been entered.

Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828) and Sajuns (US 9,345,305).
Regarding claim 1, Ogura teaches a packaging capable of holding a cosmetic product (figure 4: the packaging of Ogura is capable of holding a cosmetic product), wherein the cosmetic-product packaging includes: an outer container (figure 4, reference A), and a lid that is pivotally coupled to the outer container (figure 4, reference 5); an inner container that is mountable within the outer container (figure 4, reference B), wherein the inner container accommodates at least one cosmetics product (figure 4, reference B: inner container B is capable of holding at least one cosmetic product), and the inner container is accommodated within the outer container (figure 5); and the inner container is user-
Ogura does not explicitly teach the outer container and the lid are provided with a first stud and a second stud respectively, wherein the first stud and second stud are disposed in a central region of the outer container and the lid respectively to secure the lid in a closed position from the central region, wherein the first stud and second stud are provided with respective flanges that are accessible externally to the cosmetic-product packaging, wherein a flexible cord is attached to at least one of the first stud and second stud and is wrappable under one or more flanges of the first stud of the second stud to secure the lid in a closed position to the outer container, the inner container is user-accessible when the lid is in an open position wherein the flexible cord is unwrapped. However, Brinnon does teach the outer container and the lid are provided with a first stud (figures 1-4, reference 16) and a second stud (figures 1-4, reference 20) respectively, wherein the first stud and second stud are disposed in a central region of the outer container and the lid respectively (figure 1, as shown in the annotated figure below: as can be seen in the annotated figure, the first stud 16 and second stud 20 are located at the midpoint of reference line R1. Since the first and second stub are located at a midpoint, they are disposed in a central region of the pouter container and lid, respectively) to secure the lid in a closed position from the central region (figure 4) wherein the first stud and second stud are provided with respective flanges (figures 1-4, reference 15 and 19) that are accessible externally to the cosmetic-product packaging (figures 1-4), wherein a flexible cord (figures 1-4, reference 22) is attached to at least one of the first stud and second stud (figure 2, reference 20) and is wrappable under one or more 

    PNG
    media_image1.png
    239
    304
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of Ogura, to include the studs and cord of Brinnon, because including the studs and cord allows for a user to remove the packaging from a shelf by pulling the cord and further allows for the package to be securely closed, as disclosed by Brinnon (page 2, column 1, lines 27-38).
Ogura, in view of Brinnon, do not explicitly teach the packaging including a cosmetic product. However, Sajuns does teach packaging (figure 1, reference 5) including a cosmetic product (figure 1, reference 7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Ogura, in view of Brinnon, to include a cosmetic product, as disclosed by Sajuns, because including the cosmetic product would simply be the intended use of the packaging.

Regarding claim 8, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Brinnon teaches the first stud and the second stud are disposed in a range of 40% to 60% along an elongate length of the outer container and the lid (figure 2: the studs are disposed at the 50% location of the elongate length).
Regarding claim 9, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the inner container is fabricated from a porous material configured to absorb liquid spills or oozing from the at least one cosmetics product (figure 4, reference B and column 1, lines 10-12: cardboard is a porous material which is capable of absorbing liquid spills or oozing from the at least one cosmetics product).
Regarding claim 10, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the inner and outer containers made of cardboard (column 1, lines 10-12). Although, Ogura, in view of Brinnon and Hill, do not explicitly teach the inner container made of corrugated cardboard, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the inner container made of corrugated cardboard in order to help protect the product within the container by adding additional protection against dropping. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

s 3-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 4,887,764), in view of Brinnon (US 2,104,828) and Sajuns (US 9,345,305), as applied to claim 1 above, and further in view of Hill (US 1,756,356).
Regarding claim 3, Ogura, in view of Brinnon and Sajuns, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ogura teaches the outer container has an elongate rectilinear shape (figure 4, reference A), wherein the outer container includes planar end panels at two ends of the outer container (figure 4, reference 1 and 3), and a plurality of planar side panels on sides of the outer container (figure 4, references 2, 6 and 4), and wherein the lid includes a plurality of planar lid panels that are mutually pivotally attached (figure 4, reference 5 and 51), wherein a first planar lid panel is pivotally attached along an elongate edge of one of the plurality of planar side panels of the outer container (figure 4 and 6, reference 5 along edge between 5 and 4), such that the second planar lid panel (figure 4, reference 51) is abutting in operation to at least one of the plurality of planar side panels of the outer container when the lid is in the closed position (figure 4: second lid panel 51 would abut planar side panel 4), and the first planar lid panel prevents access to the inner container when the lid is in the closed position (figure 4 and 5, reference 5). Furthermore, Brinnon teaches a planar lid panel provided with the second stud (figure 2, reference 20) and one of the plurality of planar side panels of the outer container is provided with the first stud (figure 2, reference 16). Furthermore, Brinnon discloses the claimed invention except for the second stud on the second planar lid panel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second stud on the second planar lid panel in order to close the lid. The second stud performs the same function whether located on the first planar lid panel or the second planar lid panel. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

It would have been obvious to one or ordinary skill in the art at the time of the invention to modify the package of Ogura, in view of Brinnon and Sajuns, to include the second planar lid panel provided with the second stud, as disclosed by Hill, because having the stud on the second lid panel to be flush with the planar side panel which would help limit small particles from entering the outer container. 
Regarding claim 4, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches the outer container has an elongate length (figure 4 and 5, reference A: distance of side panel 4 from top to bottom is the elongate length) along an elongate axis of the outer container (figure 5: the elongate axis would be a vertical line passing through the center of the outer container A), and a lateral width (figure 4, reference A: distance of side panel 4 from left to right) in a lateral axis of the outer container (figure 5: the lateral axis would be a horizontal line passing the center of outer container A), wherein the elongate axis is orthogonal to the lateral axis (figure 5: since the elongate axis is vertical and the lateral axis is horizontal, they would be orthogonal to each other). Furthermore, Brinnon teaches the flanges of the first and second studs have a diameter (figure 2, reference 16 and 20: since the studs are disc shaped, they have a diameter).
Although Ogura, in view of Brinnon, Sajuns and Hill, do not explicitly teach dimensions to the packaging or the studs, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.

Regarding claim 6, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Hill teaches the plurality of planar panels, the planar end panels of the outer container and the lid are fabricated as multi-layer structures (figure 2, reference 3: the package is made from corrugated cardboard which inherently has multi-layer structures).
Regarding claim 7, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches one or more of at least one of the plurality of planar side panels and the planar end panels of the outer container and the lid are secured by adhesive bonding (figure 6, reference 14 and column 3, lines 27).
Regarding claim 11, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 3, as shown above. Furthermore, Ogura teaches the inner container is of a rectilinear shape (figure 4, reference B) with planar side panels that abut to the plurality of planar side panels of the outer container, when the inner container is accommodated within the outer container (figure 5).
Regarding claim 12, Ogura, in view of Brinnon, Sajuns and Hill, teach all of the claim limitations of claim 11, as shown above. Furthermore, Ogura teaches the plurality of planar side panels of the inner container is capable of completely surrounding the at least one cosmetic product when the inner container is accommodated within the outer container (figure 5: a product can be placed within the inner container which would completely surround the product when the inner container is placed in the outer container, as shown in figure 5).
. 

Response to Arguments
Applicant's arguments filed 4 November 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states “It is submitted that Brinnon fails to disclose that the first stud and the second stud are disposed in a central region of the outer container and lid to secure a lid in the closed position from the central location. Contrary to Applicant's claimed subject matter, it is evident from the drawings of the Brinnon that the studs are not disposed in the central region. Thus, Brinnon fails to provide any teaching about the location of the first and second stud in the central region, as recited by Applicant's amended claim 1. Moreover, Ogura and Brinnon fails to disclose that one or more external surfaces of the outer container and the lid have a wipe-clean surface coating”. Examiner respectfully disagrees. Regarding the argument against the location of the first and second stud, Brinnon teaches the outer container and the lid are provided with a first stud (figures 1-4, reference 16) and a second stud (figures 1-4, reference 20) respectively, wherein the first stud and second stud are disposed in a central region of the outer container and the lid respectively (figure 1, as shown in the annotated figure below: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAVIER A PAGAN/Examiner, Art Unit 3735